Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Laura Moskowitz (Reg. No. 55,470) on 22-June-2021, contingent on confirmation of agreement by the Applicant; this confirmation of agreement was confirmed on 24-June-2021.
In this examiner’s amendment, claims 8 and 16 have been moved into their respective base claims (1 and 9) and claims 8 and 16 are canceled.

The application has been amended as follows: 
1.  (currently amended):  A method for error correction in a memory system, the method comprising:
determining a bit error ratio for a memory block of the memory system during a read operation;
determining whether the bit error ratio is between a first threshold and a second threshold;

generating first soft bit data using SGD data corresponding to the SGD read operation; [[and]]
performing a low-density parity-check correction using the first soft bit data on the memory block; and
based on a determination that the bit error ratio is above a third threshold that is greater than the second threshold, performing a low-density parity-check correction on the memory block using third soft bit data, different from the first soft bit data.

8. (canceled)

9.  (currently amended):  A memory system comprising:
a non-volatile storage having an array of memory blocks storing data; and
a controller in communication with the memory blocks, the controller configured to:
determine a bit error ratio for a memory block of the array of memory blocks during a read operation;
determine whether the bit error ratio is between a first threshold and a second threshold;

generate first soft bit data using SGD data corresponding to the SGD read operation; [[and]]
perform a low-density parity-check correction using the first soft bit data on the memory block; and
based on a determination that the bit error ratio is above a third threshold that is greater than the second threshold, perform a low-density parity-check correction on the memory block using third soft bit data, different from the first soft bit data.

16. (canceled)

17.  (currently amended):  A method for operating a memory system having a controller and blocks of memory, the method comprising:
determining a bit error ratio for a memory block of the memory system during a read operation;
determining whether the bit error ratio is between a first threshold and a second threshold;
based on a determination that the bit error ratio is between the first threshold and the second threshold, performing a low-density parity-check correction on the memory block using first soft bit data;

based on a determination that the bit error ratio is above the third threshold, performing a low-density parity-check correction on the memory block using third soft bit data, wherein the third soft bit data is different from the first soft bit data.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to memory management systems and methods, and provides a method for error correction in a memory system. The method includes determining a bit error ratio for a memory block of the memory system during a read operation. The method further includes determining whether the bit error ratio is between a first threshold and a second threshold. The method further includes, based on a determination that the bit error ratio is between the first threshold and the second threshold, performing a select gate drain (SGD) read operation on a SGD word line of the memory block. The method further includes generating first soft bit data using SGD data corresponding to the SGD read operation. The method further includes performing a low-density parity-check correction using the first soft bit data on the memory block, and based on a determination that the bit error ratio is above a third threshold that is greater than the second threshold, perform a low-density parity-check correction on the memory block using third soft bit data, which is different from the first soft bit data.
determining a bit error ratio for a memory block of the memory system during a read operation; determining whether the bit error ratio is between a first threshold and a second threshold; based on a determination that the bit error ratio is between the first threshold and the second threshold, performing a select gate drain (SGD) read operation on a SGD word line of the memory block; generating first soft bit data using SGD data corresponding to the SGD read operation; and performing a low-density parity-check correction using the first soft bit data on the memory block.
The prior art does not teach based on a determination that the bit error ratio is above a third threshold that is greater than the second threshold, performing a low-density parity-check correction on the memory block using third soft bit data, different from the first soft bit data.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, the claims which depend from claim 1 (2 - 7) are also allowable.
Independent claims 9 and 17 also cite essentially the same limitations described above and are therefore allowable, as are the claims which depend from claim 9 (10 - 15) and the claims which depend from claim 17 (18 – 20).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/M.W.W./Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111